Nelson, J.
The libel is filed to enforce a lien claimed for equipment of the steam-boat Glenmont, after the hull was lamrched, and before any trip. The hull of the steam-boat was built, and the propelling power jmt in, under a contract, as I understand the evidence, a month or more before the materials, for which a maritime lien is claimed, were furnished. The terms of the construction contract are not disclosed, but the original contract did not include the materials and outfit, a lien for which is now asserted.
The question presented for determination, and the only one, in my opinion, is whether the materials furnished are a part of the original construction to complete the structure, and make it a vessel serviceable for the navigation contemplated, or was the steam-boat entirely complete and adapted for the intended use at the time the materials were furnished by the libelants.
I cannot doubt that the materials furnished were necessary, according to the original design, and the steam-boat would not be suitable for the navigation intended without the tiller-rope, check-line, bedding, etc., included in the libelants’ bill of items. The original construction of the boat contemplated all the materials furnished to make the vessel serviceable from the beginning, and no maritime lien exists. The question presented was settled in Ferry Co. v. Beers, 20 How. 393; Edwards v. Elliott, 21 Wall. 532; Roach v. Chapman, 22 How. 129; Morehead v. Enequist, 23 How. 494. See The Pacific, 9 Fed. Rep. 120; The Norway, 3 Ben. 163; The Count de Lesseps, 17 Fed. Rep. 460. The Eliza Ladd, 3 Sawy. 519, is not in harmony with the above cases.
The libel is dismissed, with costs, and a decree so ordered.